PER CURIAM.
This is an ancillary suit, by the appellants against the ap-pellees. The sole material question involved was whether or not the appellants were bona fide purchasers of the land in suit for value and without notice. There was a reference to a special master, and he found that the appellants were chargeable with notice. The report, after a hearing on exceptions, was confirmed by the Circuit Court. We are of opinion that the evidence sustains the report and the decree confirming' it.
Affirmed.